Exhibit 10.13
UNCLASSIFIED

         
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  1. CONTRACT ID CODE   PAGE 1 OF 7 PAGES

                      2. AMENDMENT/MODIFICATION NO.   3. EFFECTIVE DATE   4.
REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (If applicable)
 
                   
P00028
      See Block 16C   See Schedule        
6. ISSUED BY
  CODE   HM0210   7. ADMINISTERED BY (If other than Item 6)   CODE   62LESSERMM
 
                    Nat’l Geospatial-Intelligence Agen.             ATTN:
ACR/MS-P150             12310 Sunrise Valley Drive             RESTON VA
20191-3449            
 
                    8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and ZIP Code)   þ    9A. AMENDMENT OF SOLICITATION NO.
 
                  9B. DATED (SEE ITEM 11)         ORBIMAGE, INC.                
    21700 ATLANTIC BLVD           þ     10A. MODIFICATION OF CONTRACT/ORDER NO.
DULLES VA 201666801
                   HM157304C0014                                    10B. DATED
(SEE ITEM 13)
 
                    CODE     8248422490000       FACILITY CODE  
         09/30/2004

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers      o is extended.
o is not extended.       Offers must acknowledge receipt of this amendment prior
to the hour and date specified in the solicitation or as amended, by one of the
following methods: (a) By completing Items 8 and 15, and returning
                     copies of the amendment; (b) By acknowledging receipt of
this amendment on each copy of the offer submitted; or (c) By separate letter or
telegram which includes a reference to the solicitation and amendment numbers.
FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE
RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment you desire to change an offer
already submitted, such change may be made by telegram or letter, provided each
telegram or letter makes reference to the solicitation and this amendment, and
is received prior to the opening hour and date specified.

  12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule   Net Increase :   $25,000,000.00

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

     
CHECK ONE
 
A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
   
 
 
B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
   
 
 
C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
   
 
 
D.   OTHER (Specify type of modification and authority)
 
þ
  Special Contract Requirement H.28 Exercise of Options

E. IMPORTANT:      Contractor           þ is not.      o is required to sign
this document and return            copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 54-1660268

DUNS Number: 824842249
The purpose of this modification is to (1) exercise Options for contract line
items (CLIN) 0002, 0004, 0005 and 0006, for the period April 1, 2010 through
June 30, 2010; (2) provide incremental funding in the amount of $25,000,000 for
CLIN 0006; and to transfer $982,992 in funding from CLIN 0003 to CLIN 0006.
Total funding obligated under the contract increases by $25,000,000 from
$244,732,459 to $269,732,459. Accordingly, the contract is modified as follows:
1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.3 Total
Contract Price/Total Contract Funding (change page 3 is attached hereto):
Continued...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

              15A. NAME AND TITLE OF SIGNER (Type or print)   16A. NAME AND
TITLE OF CONTRACTING OFFICER (Type or print)        
15B. CONTRACTOR/OFFEROR
  15C. DATE SIGNED   16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
 
        08 MAR 2010
 
           
(Signature of person authorized to sign)
      (Signature of Contracting Officer)    

     
NSN 7540-01-152-8070
  [ILLEGIBLE] FORM 30 (REV. 10-83)
Previous edition unusable
  [ILLEGIBLE] by GSA
 
  FAR (48 CFR) 53.243

UNCLASSIFIED





--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 2 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT   (A)   (B)   (C)   (D)   (E)   (F)      
a. Under CLIN 0003, the Obligated Amount is decreased by $982,992 from
$96,100,000 to $95,117,008. The Unfunded Amount is increased by $982,992 from $0
to $982,992. The Maximum Total Price column is unchanged.
                       
 
                       
b. Under CLIN 0006, the Obligated Amount column is increased by $25,982,992 from
$0 to $25,982,992. The Unfunded Amount column is decreased by $25,982,992 from
$112,500,000 to $86,517,008. The Maximum Total Price column is unchanged.
                       
 
                       
c. Under Total, the Obligated Amount column is increased by $25,000,000 from
$244,732,459 to $269,732,459. The Unfunded Amount column is decreased by
$25,000,000 from $334,439,541 to $309,439,541. The Maximum Total Price column is
unchanged.
                       
 
                       
2. Under Section B, Supplies or Services and Prices/Costs, the Period of
Performance for the following CLINs are extended through June 30, 2010:
                       
 
                       
a. Paragraph B-2, Line Item 0002 - Government Option
1: IMAGERY DERIVED PRODUCTS AND SERVICES;
b. Paragraph B-5, Line Item CLIN 0004 — Firewire Drives, Other Media and
Shipping Expenses; and c. Paragraph B-6, Line Item CLIN 0005 — System
Engineering Services Support.
                       
 
                       
3. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7 Option
Line Item 0006 — Imagery Acquisition COMMERCIAL IMAGERY, is exercised for the
period April 1, 2010 through June 30, 2010.
                       
 
                       
4. Under Section G, Contract Administration Data, Paragraph G.8, Accounting and
Appropriation Data, the table is revised to reflect the $25,000,000 obligation
under CLIN 0006 and the transfer of $982,992 from CLIN 0003 to CLIN 0006. New
page 13A is attached hereto.

Discount Terms:
                       
 
                       
Net 30
                       
 
                       
Delivery Location Code: SEESCH
                       
See Schedule
                       
 
                       
Continued . . .
                   

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED





--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 3 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT   (A)   (B)   (C)   (D)   (E)   (F)      
Payment:
                       
DFAS Acct. Mtn. & Control/JDAC
                       
ATTN: DFAS-IN-FI-JAM DEP 3248
                       
8899 E. 56th Street
                       
Indianapolis, IN 46249
                       
Customer Service 1-888-332-7366
                       
— FAX 1-866-894-8007
                       
FOB: Destination
                       
Period of Performance: 02/01/2007 to 06/30/2010
                       
 
                        Change Item 0002 to read as follows (amount shown is the
obligated amount):                        
 
                    0002   NextView IMAGERY DERIVED PRODUCTS AND SERVICES
(Value-added Products)                 0.00      
 
                       
Minimum Amount: $0
                       
Maximum Amount: $200,000,000.00
                       
Product/Service Code: 7640
                        Product/Service Description: MAPS, ATLASES, CHARTS, &
GLOBES                        
 
                       
Accounting Info:
                       
N/A
                       
Funded: $0.00
                       
$0.00 (Subject to Availability of Funds)
                       
$0.00 (Subject to Availability of Funds)
                       
 
                        Change Item 0003 to read as follows (amount shown is the
obligated amount):                        
 
                    0003   NextView ORBVIEW-3 AND IKONOS NEW COLLECTIONS AND
IMAGERY PROCESSING                 -982,992.00      
 
                        Minimum Amount: $0                         Maximum
Amount: $114,000,000.00                         Award Type: Time-and-materials  
                      Fully Funded Obligation Amount $96,100,000.00            
            Incrementally Funded Amount: $95,117,008.00                        
Product/Service Code: 7640                         Product/Service Description:
MAPS, ATLASES, CHARTS, & GLOBES                         Requisition No:
NASKG47016AS02, NASKG47033AS01,                         NASKG47033AS01,
NASKR47206AR01, NSC8G47302AS02,                         NSC8G47344AS28,
NSC8G47344AS28, NSC8G48223AS01,                         NSC8G48223AS01,
NSC8G48223AS01, NSCPG48343AS01                                                  
Accounting Info:                         9770100.4802 8A7 85K1 P533C3 ASK888
59401 34345B                         Continued . . .                    

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED





--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 4 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                      ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
880300
                   
Funded: $10,000,000.00
                   
Accounting Info:
                   
9770100.4802 8A7 85K1 P533C3 ASK888 59401 35102B 880300
                   
Funded: $10,000,000.00
                   
Accounting Info:
                   
9770100.4802 8A7 85K1 P533C3 ASK888 59401 34345B 880300
                   
Funded: $24,000,000.00
                   
Accounting Info:
                   
9770100.4802 8A7 85K1 P533C3 ASK888 59401 35102B 880300
                   
Funded: $10,000,000.00
                   
Accounting Info:
                   
9770100.4802 8A7 85K1 P533C3 ASK888 59401 34345B 880300
                   
Funded: -$8,472.37
                   
Accounting Info:
                   
9770100.4802 8A7 85R1 85R1DR PCIP88 594RE 35102B 880300
                   
Funded: $8,472.37
                   
Accounting Info:
                   
9780100.4802 8A8 85CR P533XX 594 SC8888 35102B 880300
                   
Funded: $2,000,000.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR P533XX 594C SC8888 35102B 880300
                   
Funded: $6,590,000.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300
                   
Funded: $18,410,000.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300
                   
Funded: $0.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR P533XX 594C SC8888 35102B 880300
                   
Funded: $5,000,000.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300
                   
Funded: $4,000,000.00
                   
Accounting Info:
                   
9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300
                   
Funded: $4,100,000.00
                   
Continued
               

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 5 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                                  ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT
  UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Accounting Info:
                               
9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300
                               
Funded: -$54,293.20
                               
Accounting Info:
                               
9780100.4802 8A8 85R1 85R1DR PCIP88 594RE 35102B 880300
                               
Funded: $54,293.20
                               
Accounting Info:
                               
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
                               
Funded: $34,016.00
                               
Period of Performance: 02/01/2007 to 01/31/2009
                               
 
                               
Change Item 0004 to read as follows (amount shown is the obligated amount):
                               
 
                          0004    
Acquisition of Firewire Drives and other media under the contract to support the
storage and dissemination of imagery.
                    0.00          
 
                               
The sum of all material provided herein and invoiced for shall not exceed
$500,000.
                               
Fully Funded Obligation Amount $500,000.00
                               
Incrementally Funded Amount: $90,000.00
                               
Product/Service Code: 7640
                               
Product/Service Description: MAPS, ATLASES,
                               
CHARTS, & GLOBES
                               
Requisition No: NASKG47016AS02
                               
 
                               
Accounting Info:
                               
9770100.4802 8A7 85K1 K317L3 ASK888 619A2 34345B 880300
                               
Funded: $0.00
                               
 
                               
Change Item 0005 to read as follows (amount shown is the obligated amount) :
                               
 
                          0005    
Systems Engineering Services Level-of-Effort Support. The Contractor shall
provide on-going and sustaining, general systems engineering, interface change
management, and integration and testing support services on a time and material
basis in accordance with Attachment 6, Statement of Work NextView System
Engineering Services, dated October 31, 2007. The Contractor is required to
invoice for actual hours worked in accordance with the labor categories and
rates delineated below. The hours are estimates and thus variable; the rates are
fixed.
    4000000     DO         0.00          
Continued . . .
                       

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 6 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
(Not Separately Priced)
               
Fully Funded Obligation Amount $0.00
               
Product/Service Code: 7640
               
Product/Service Description: MAPS, ATLASES,
CHARTS, & GLOBES
               
 
               
ORBIMAGE/GeoEye Labor Categories
               
Sr Program Manager:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Sr Project Manager:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
St Louis Senior Scientist/Production Engr:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Photogrametric Engr/Ground Segment Engr:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
IT/System Engr/Business Process Analyst:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Program Financial Control:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
IT Admin/Technician:
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Director, Tasking & Analysis
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Satellite Collection Manager
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Government Order Manager
               
CY2009 Est. Hours    Fixed Rate
               
 
               
Subcontractor Labor Categories
               
Project Manager (SubK):
               
CY2008 Est. Hours    Fixed Rate
               
CY2009 Est. Hours    Fixed Rate
               
Continued . . .
           

      NSN 7540-01-152-8067   OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

         
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE 7 OF 7   HM157304C0014/P00028
   

NAME OF OFFEROR OR CONTRACTOR
ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Systems Analyst (SubK):
                                       
CY2008 Est. Hours    Fixed Rate
                                       
CY2009 Est. Hours    Fixed Rate
                                       
 
                                       
Developer (SubK):
                                       
CY2008 Est. Hours    Fixed Rate
                                       
CY2009 Est. Hours    Fixed Rate
                                       
 
                                       
Change Item 0006 to read as follows (amount shown is the obligated amount):
                                       
 
                                  0006    
NextView COMMERCIAL IMAGERY PROGRAM
                            25,982,992.00          
Fully Funded Obligation Amount $112, 500,000.00
                                       
Incrementally Funded Amount: $25,982,992.00
                                       
Product/Service Code: 7640
                                       
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                       
Requisition No: NSCPG48343AS01, NSU8G10054AS02
                                       
 
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
                                       
Funded: $982,992.00
                                       
Accounting Info:
                                       
970100.4802 8A0 85CR P533XX SU8888 594C0 35102B 880300
                                       
Funded: $9,500,000.00
                                       
Accounting Info:
                                       
970100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B 880300
                                       
Funded: $15,500,000.00
                                       
Period of Performance: 04/01/2010 to 06/30/2010
                                       
 
                                       
G-1 Accounting and Appropriation Data
                                       
 
                                       
ACRN Accounting and Appropriation Data
                          Amount          
 
                                       
970100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B 880300
                          $ 15,500,000.00          
(NSU8G10054AS02)
                                       
 
                                       
970100.4802 8A0 85CR P533XX SU8888 594C0 35102B 880300
                          $ 9,500,000.00          
 
                                       
Total:
                          $ 25,000,000.00  

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00028
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Line Item 0002 is an indefinite-quantity line item for the supplies or services
and prices as specified in the Statement of Work or in separately issued Task
Orders (using DD Form 1155), and are effective for the entire period of
performance or as specified in the DD Form 1155. Delivery or performance shall
be made only as authorized by orders issued in accordance with the Statement of
Work, Section C. The Contractor shall furnish to the Government, when and if
ordered, the supplies or services specified in Line Item 0002 up to and
including the amount designated as the “maximum.” The Government has no minimum
order obligations. Except for the limitations in the value specified as the
maximum amount, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
B.3 Total Contract Price/Total Contract Funding

                                  Line Item #   Maximum Total Price   Obligated
Amount   Unfunded Amount   Credit
0001 *
  $ 166,072,000     $ 146,072,000     $ 20,000,000     $ 20,000,000  
0002
  $ 200,000,000     $ 0     $ 200,000,000       N/A  
0003
  $ 96,100,000     $ 95,117,008     $ 982,992       N/A  
0004
  $ 500,000     $ 90,000     $ 410,000       N/A  
0005
  $ 4,000,000     $ 2,470,459     $ 1,529,541       N/A  
0006
  $ 112,500,000     $ 25,982,992     $ 86,517,008          
Total **
  $ 579,172,000     $ 269,732,459     $ 309,439,541     $ 20,000,000  

 

*   A $20,000,000 in credit is applied against the funds due for CLIN 0001.
Accordingly, the CLIN 0001 Obligated Amount column and CLIN 0001 Unfunded Amount
columns when added will never exceed $146,072,000; HOWEVER, this difference may
increase based on the final credit determination.   **   A $20,000,000 in credit
is applied against the funds due for CLIN 0001. Accordingly, the Total Obligated
Amount column and Total Unfunded Amount columns when added will be less then the
Total Maximum Total Price column by the amount of the credit; HOWEVER, this
difference may change if the credit applied to CLIN 0001 increases.

B.4 Line Item CLIN 0003 — IKONOS and OrbView-3 New Collections and Imagery
Processing
The scope of work for this NTE line item is defined in SOW, Contract Attachment
1 as the “Image Acquisition Period.” IKONOS and OrbView-3 imagery will be
provided in accordance with the OTA Special Contract Requirement H.21, “NextView
IMAGERY END USER LICENSE AGREEMENT” and all other terms and conditions of the
contract except as noted herein. This work is priced at a NTE amount of
$96,100,000. The sum of all new imagery collections and imagery processing shall
not exceed $96,100,000. IKONOS and OrbView-3 imagery products as priced as
delineated in Appendix D, Table 4-2.a. and Table 4-2.b. of the SOW, Contract
Attachment 1.
CLIN 0003 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract and subsequent modifications are contingent upon the availability
of appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment or on the part of
the Contractor for any performance under any order placed under this Contract
may arise until funds are made available to the Contracting Officer for such
task order and until the Contractor receives notice of such availability in
writing by the Contracting Officer.
Upon completion of the CLIN 0003 performance period, any new imagery collections
ordered but not yet collected will be transferred to CLIN 0001 and provided at
CLIN 0001 prices, and shall comply with (unless otherwise agreed to by the
Government) the OrbView-specifications. The CLIN 0003 NTE amount will be
credited for the transferred imagery.
Upon completion of the CLIN 0003 period of performance and any adjustment
resulting under the previous paragraph, the unexpended/ordered portion of the
$96,100,000 NTE ceiling will be transferred to the CLIN 0001
Page 3 of 31
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

 



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00028
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
G.8 Accounting and Appropriation Data (continued)

                                                      Obligated     Cumulative  
Action     CLIN     Fund Cite   Funding     Total             0003    
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
  $ (982,992.00 )                   0006    
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
  $ 982,992.00           P 00028       0006    
970100.4802 8A0 85CR P533XX SU8888 594C0 35102B 880300
  $ 9,500,000.00     $ 269,732,459.00             0006    
970100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B 880300
  $ 15,500,000.00                          
 
                             
 
  $ 25,000.000.00          

Page l3A of 31
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

 